Abijah Davis and James Butler, the members returned from the town of Oxford, were chosen at two different meetings, the former on the first, and the latter on the eighteenth of May, and the election of Butler was controverted by David Harwood and others, on the ground, that the town did not contain a sufficient number of ratable polls to entitle it to two representatives.2
The committee on elections, at the June session, reported a reference of the case to the next session, which was agreed to :3 and at the January session, they reported, that the town of Oxford did not contain a sufficient number of ratable polls, to entitle it to two representatives, without including the Oxford Gores, so called; that there was no satisfactory evidence, that *76the gores were ever incorporated, nor was there any evidence of the incorporation of the town itself, but it had been the immemorial usage of the inhabitants of the town and gores to unite in the choice of representatives, and they had been unitedly taxed for paying representatives; and that, for these reasons, the committee were of opinion, that there was not sufficient evidence upon which to adjudge the election void. The report was agreed to.1
{Amos Shnmway, whose deposition was before the committee, testified, that he was in his eighty-eighth year, and that, ever since Ms remembrance, the inhabitants of the gores had voted for representatives, and had paid province, state and eounty taxes, in the town of Oxford.]

 Same, 15.


 Same, 62.


 30 J. H. 288.